MEMORANDUM ***
Timothy Allen Fox appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging he was improperly denied parole. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per cu-riam), and we dismiss in part and affirm in part.
While this appeal was pending, Fox was released on parole. To the extent Fox sought declaratory and injunctive relief in the form of a new parole hearing or parole eligibility determination, we dismiss the appeal as moot. See Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir.1995). To the extent Fox sought to expunge allegedly false information from his presentence report so it could not be used against him in the future, the district court properly dismissed the claim because such a claim must be brought before the sentencing state court. See Idaho Criminal Rule 32.
DISMISSED in part; AFFIRMED in part.

 This disposition is not appropriate for publication and is not precedent except as provid*676ed by 9th Cir. R. 36-3.